Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-15, in the reply filed on February 16, 2021 is acknowledged. Applicant has cancelled Claims 16-20. Applicant elected polymers from three monomers grafted onto caprolactam. Applicant elected as monomers 1,6-hexanediol diacrylate, isobornyl acrylate, hydroxyethyl methacrylate. 
Claims 1-12, 15, 25-30 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-12, 15, 25, 27 and 30 are rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Matsuoka et al. (US 2001/0016230; “Matsuoka”) in view of Toui et al. (US 2002/0015795; Toui),  Johnson (US 2007/0142591, “Johnson”), and Tazzia (US 6,190,523; Tazzia)
Re Claims 1, 4, 6, 7-9, 25: Matsuoka discloses a method of applying over a cured primed (e.g. intermediate coating material) substrate (e.g. car body), [0010], a color basecoat, [0011], a pearl basecoat, [0013], and a clearcoat, [0015]. 
Although Matsuoka discloses this as a 3C1B system, it does not take into account that the primer layer has been cured. [0016]. Under the broadest reasonable interpretation the primer layer curing, followed by application of two basecoats and 1 clearcoat with simultaneous curing a is a 3C2B system. Also, note that applicant has indicated that the number of layers does not have an effect on the term “3 coat.”
Matsuoka discloses applying a primer (intermediate coating material), a basecoat (both color and pearl basecoats), and clearcoat (clearcoat) in that order. [0010-16]. The substrate is a car body that has been subjected to electrocoating. [0010].  Matsuoka applies layers primer/basecoat/clearcoat directly on the electrocoated substrate. Id. 
Matsuoka discloses that the color and pearl basecoat comprise a base resin, pigment, solvent, and crosslinking agents. [0011, 13]. The resins include acryl resins, melamine crosslinker, and conventional organic solvents. Id. The clearcoat also utilizes organic solvents. [0015]. 
Matsuoka does not disclose the use of branched polyesters in the basecoat thus implying the lack of using branched polyesters. Furthermore Matsuoka discloses the use of alternate base resins, therefore the use of polyester is not essential.  Matsuoka also does not disclose the use of cyclic lactone modified linear acrylic polymers. 

Matsuoka discloses the use of multiple basecoats as shown above. Matsuoka does not disclose utilizing a single basecoat such that the clear coat is directly on the single basecoat. 
However, Toui is in the same field of coating automobile substrates with primer(e.g. undercoat film layer)/basecoat/clearcoat. Title, Abstract, [0138]. After curing the undercoat/primer film Toui applies a pigment containing basecoat. Id. The basecoat includes color pigments and luster pigments. [0125; 0139]. When the basecoat comprises both color pigments and the luster pigments, and after application of a clearcoat, both the basecoat and the clearcoat are coated simultaneously. [0146].
Alternatively, Toui discloses that it is known to also separate the color basecoat--which is applied first--followed by application of a luster pigment basecoat. Id. After application of both basecoats, a clearcoat is applied and the layers are cured. Id. Examiner notes that this is analogous to the method of Matsuoka.
Thus, Toui discloses that it is possible to substitute a two basecoat system—one basecoat with color pigment and one separate basecoat with a luster pigment—for a single basecoat. This single basecoat contains both color and luster pigment.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Matsuoka and utilize a single basecoat system as taught by Toui. Toui discloses this is a suitable way to achieve the multilayer having the desired appearance by combining both the color and luster pigments into a single layer. 
	 
 Matsuoka/Toui does not disclose that the basecoat layer comprises a binder as claimed.
However, Johnson discloses basecoating compositions. [0034]. Johnson produces caprolactone modified acrylic polymers (“modified acrylic”). Id. The modified acrylic has lower viscosities which is desired for application purposes, and allow production of high-solids formulations. Id. Johnson discloses the modified acrylic is made with monoethylenically unsaturated acrylic monomers such as isopropyl acrylate, [0039], propyl/ethyl/methyl/butyl methacrylate, [0042], which can comprise hydroxy functional groups. [0044]. Johnson includes ethylene glycol dimethacrylate as co-monomer. [0054-55]. Johnson include methacrylic acid derivatives [0043-45]. See also [0047] (“branched acrylic polymers, typical preferred acrylates and methacrylates for imparting such crosslinking functionality to the polymer include acrylic acid, methacrylic acid, hydroxy alkyl acrylates, and hydroxyl alkyl methacrylates.”) 
The modified acrylic produced has high molecular weight, [0002], defined as 10,000 to 150,000 Mw. [0023, 86]. The functional groups—such as hydroxyl—are in an amount up to 65 wt.%. [0045]. The composition is high-solids content meaning having at least 40% solids. [0032]. The films are suitable for automobile coatings and suitable for wet-on-wet application. [0088]. Johnson describes utilizing the  modified acrylic in coating composition, Id., and contemplates modification of the compositions and processes common in the art. [0110]. For instance, Johnson utilizes a composition comprises the modified acrylic and further acrylic resins. [0107]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Matsuoka and utilize the composition of Johnson for either/both basecoat compositions. Johnson discloses a conventional basecoat composition that allows high solids content, and suitable viscosity, which would reduce the amount of solvent. This is an advantage in the art.
Alternatively, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Matsuoka and add the composition of Johnson to either/both basecoat compositions of Matsuoka. The addition of the modified acrylic would enable production of a high-solids content basecoat having low viscosity which reduces the amount of solvent--as discussed above. Furthermore, the court has held that "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06.

The determination of optimum or workable ranges of the modified acrylic to achieve high-solids content/viscosity would have been characterized by routine experimentation. See MPEP 2144.05 IIB

	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Matsuoka and introduce the modified acrylic into the basecoat composition. The addition of the resin would be done at concentrations that allow for high solids content (40% solids) automobile coatings. Matsuoka discloses compositions with high content of solids in the range or 40% and 60%. See [0012,14]. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 
	
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

The examiner notes that the basecoat has a similar composition as claimed by applicant, (i.e. cyclic lactone modified branch acrylic polymer containing binder in the concentrations claimed) which would result in the claimed property (mottling of less than 4 measured at 15 degrees from specular reflection). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Johnson product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

Matsuoka/Toui/Johnson disclose the method as shown above. Matsuoka does not explicitly disclose the specifics of the primer (intermediate coating) layer.
However, Tazzia discloses electrodepositing a coating on a substrate followed by coating. col. 7, ll.42-59. The electrocoating is cured. Id. After curing a primer-surfacer (i.e. primer/intermediate coating) is applied. Id. The primer is selected from acrylic, polyurethane or polyester resins which are waterborne or solventborne. Id. 
In the absence of the solvent system for the intermediate coating of Matsuoka, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Matsuoka and select a solvent-borne primer. Tazzia discloses both are suitable for the formation of the cured primer. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.
Furthermore Tazzia, discloses the suitable resin systems suitable including ones that do not comprise cyclic lactone modified linear/branched acrylic polymer. 

Re Claim 2: The examiner notes that the acrylic polymer has a similar composition as claimed by applicant, (i.e. cyclic lactone modified branch acrylic polymer) which would result in the claimed property (strike-in less than about 5.5 measured as a difference in Ln values). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Johnson product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

Re Claim 3: Johnson discloses that the caprolactone modified branched acrylic polymer comprises hydroxyl functional groups. [0045]. To obtain the functional groups—at least one—of the monomers are utilized which contain the hydroxyl groups. Id. Thus, Johnson contemplates embodiments in which certain monomers comprise no hydroxyl content while other comprise hydroxyl functional groups. 

Re Claim 5: Johnson forms the caprolactone modified acrylic polymer from at least one monoacrylic monomer; [0012]; at least one diacrylic or dimethacrylic monomer; [0013]; at least one monomethacrylic monomer, provided that the monomethacrylic monomer comprises no more than 40% by weight of the total monomer mixture. [0014].

Re Claim 10: Johnson discloses a polydispersity of 11. [0093]. 

Re Claim 11: The examiner notes that the acrylic polymer has a similar composition as claimed by applicant, (i.e. cyclic lactone modified branch acrylic polymer comprising the monomers discussed in the instant spec.) which would result in the claimed property (theoretical Tg of 60-70C.). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Johnson product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

Re Claim 12: Johnson discloses the weight solids of the resulting polymer solution was 65.8% and the Gardner-Holdt viscosity (ASTM D1545-98) measured at 25.degree. C. was X. [0093]. 
However, Johnson discloses that the viscosity is selected to allow for application such as via spraying. [0036]. Johnson also discloses adding solvent to control the viscosity properties of the polymer product. [0086]. 
The determination of optimum or workable ranges of the viscosity of the modified branched acrylic polymer to achieve spray deposition would have been characterized by routine experimentation. See MPEP 2144.05 IIB
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to optimize the viscosity of Johnson to obtain a sprayable binder for use as a basecoat.
	

Re Claim 15: Matsuoka and Johnson discloses utilizing a crosslinking agent. Matsuoka at [0011,13]; Johnson at [0088]. 

Re Claim 27:  Johnson  discloses formation of the cyclic lactone modified branched acrylic polymer as noted above. Johnson forms the caprolactone modified acrylic polymer from at least one monoacrylic monomer; [0012]; at least one diacrylic or dimethacrylic monomer; [0013]; at least one monomethacrylic monomer, provided that the monomethacrylic monomer comprises no more than 40% by weight of the total monomer mixture. [0014].
Johnson selects the monoacrylic monomer from isobornyl acrylate. [0074]. Johnson selects the diacrylic monomer from 1,6-hexanediol dimethacrylate. [0055]. Johnson selects the monomethacrylic monomer from hydroxylalkylmethacrylates, [0047], such as hydroxyethyl methacrylate. [0049;93]. See also Example formulations.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Matsuoka/Johnson and select the particular monomers disclosed by Johnson to create the cyclic lactone modified branched acrylic polymer. Johnson has set the parameters to form the polymer and the particular monomers that are suitable for its production.
“The selection of a known material based on its suitability for its intended use support[s] a prima facie obviousness determination.” See MPEP 2144.07

Re Claim 30: See Claims 1 and 3 above. The examiner notes that the acrylic polymer has a similar composition as claimed by applicant, (i.e. cyclic lactone modified branch acrylic polymer comprising the monomers discussed in the instant spec.) which would result in the claimed property (strike-in of less than about 5.5). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Johnson product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).  

Claims 26 are rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Matsuoka et al. (Matsuoka) in view of Toui et al. (Toui),  Johnson (Johnson), Tazzia (Tazzia), and Uhlianuk et al. (US 2008/0305270; Uhlianuk), or alternatively Henry (US 2014/0186633; Henry)
Matsuoka/Toui/Johnson/Tazzia discloses the method as shown above. Matsuoka does not explicitly disclose applying the basecoat or the clearcoat in two or more passes. 
Examiner takes official notice that it is known in the art of coatings to apply the same layer multiple times to achieve the desired thickness of the layer.1
For instance, Uhlianuk discloses that a coating composition can be applied in a single pass or can be applied in multiple passes to achieve the desired dry film thickness. [0042]. The coating compositions of Uhlianuk are applied to automobile substrates. [0044]. 
Alternatively, Henry discloses that in the automobile coating art, its known to apply multiple layers of the same coating because it changes the appearance of the finished coated substrate. [0027]. The compositions may be the same composition applied multiple times. [0029]. 
Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Matsuoka and form the basecoat layer or the clearcoat layer via two or more passes. The application of multiple passes is known in the art to achieve the desired thickness of the layer. Uhlianuk discloses that it is known in the art of automobile coatings to apply multiple passes to achieve the desired thickness. Additionally, Henry discloses that the number of layers affects the appearance.
The determination of optimum or workable ranges of the number of coats to achieve particular appearance would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	
Claims 28-29 are rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Matsuoka et al. (Matsuoka) in view of Toui et al. (Toui), Johnson (Johnson), Tazzia (Tazzia), and Panush (US 4,551,401; Panush)
Re Claims 28-29: Matsuoka discloses the use of acrylic resins in the basecoats, but does not explicitly teach the use of acrylic copolymers. 
Panush discloses the use of acrylic resins in the basecoat. col.3, ll. 24-34. The acrylic resins that are suitable include homopolymers as well as copolymeric compositions. Id. The basecoats are solvent-borne. col.3, ll. 5-15. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Matsuoka and utilize acrylic copolymers as disclosed by Panush. Matsuoka does not disclose if the acrylic resin is homopolymer or copolymer. However, Panush discloses that both are suitable for making solvent-borne basecoats.
See Claim 1 above for discussion of the concentration of the cyclic lactone modified branched acrylic polymer. 

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive in view of Amendment. New Rejections are presented to address the new claim limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See for instance the tradition way of fabricating candles by dipping multiple times until the thickness of the candle is obtained.